ORDER
This appeal arises from a lawsuit that Robert Holland, an attorney suspended from practice since 2009, brought in the Northern District of Indiana under 42 U.S.C. § 1983 and the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968. The suit alleges that since 1998 an array of public and private actors have conspired “to put him out of business.” The defendants, he says, cost him his job with the Lake County, *580Indiana, prosecutor’s office, got him banned from the Lake County government building, leveled false allegations that prompted the suspension of his law license, unlawfully seized two real properties, and caused him to be falsely arrested and imprisoned. This suit, though, is actually Holland’s fifth raising similar allegations. See Holland v. CEO Countrywide Home Loans, Inc., No. 2:14cv5, 2014 WL 5334692 (N.D.Ind.2014), aff'd, No. 14-3447 (7th Cir. Feb. 9, 2015); Holland v. City of Gary, No. 2:10-CV-454-PRC, 2013 WL 124061 (N.D.Ind.2013), aff'd, 533 Fed.Appx. 661 (7th Cir.2013); Holland v. City of Gary, No. 2:12-CV-62-TS, 2012 WL 974882 (N.D.Ind.2012), aff'd, 503 Fed.Appx. 476 (7th Cir.2013); Holland v. Lake County Mun. Gov’t, No. 2:13-CV-180 PS, 2013 WL 2430944 (N.D.Ind.2013). The district court initially dismissed the complaint— totaling 467 pages — as inconsistent with the “short and plain statement” requirement of Federal Rule of Civil Procedure 8(a)(2). The district court then screened Holland’s amended complaint and dismissed it, this time with prejudice. That complaint, the court principally reasoned, fails to state a plausible claim for relief under § 1983 or RICO. See 28 U.S.C. § 1915(e)(2)(B)(ii). In fact, the court added, Holland’s allegations are “fantastic” and “delusional,” and thus frivolous. See id. § 1915(e)(2)(B)(i).
Holland protests the dismissal, insisting that his claims are plausible because, by his count, “more than 50 Lake County public officials have been convicted of public corruption” in the last decade. But Holland’s reliance on the past performance of unidentified public officials to support his claim of personal abuse by other public officials amounts to nothing more than speculation, which is insufficient to state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556-57, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); Runnion ex. rel. Runnion v. Girl Scouts of Greater Chicago, 786 F.3d 510, 526 (7th Cir.2015).
This appeal is frivolous. The district court has twice warned Holland that he risks sanctions for continuing to file frivolous submissions. We add to the district court’s warnings our own admonishment that future frivolous appeals also may result in sanctions. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir.1995).
Accordingly, we AFFIRM the judgment in appeal no. 14-2017 and DISMISS appeal no. 14-2695.